Case 2:18-cv-01023-DMG-SP Document 53 Filed 12/12/19 Page 1 of 3 Page ID #:617



     MARC R. GREENBERG (SBN 123115)
 1   TUCKER ELLIS LLP
     515 South Flower Street, 42nd Floor
 2   Los Angeles, CA 90971
     Telephone: 213-430-3400
 3   Facsimile: 213-430-3409
 4
     Attorneys for Claimant
 5   PERFECTUS ALUMINUM, INC.
 6
                           UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
                                  WESTERN DIVISION
 9
10
     UNITED STATES OF AMERICA,             CASE NO.: CV 18-1023 DMG (SPx)
11
                   Plaintiff,
12        v.                               SUPPLEMENTAL DECLARATION OF
     APPROXIMATELY 279,808                 MARC R. GREENBERG IN SUPPORT
13                                         OF CLAIMANT PERFECTUS
     ALUMINUM STRUCTURES IN THE            ALUMINUM, INC.’S OPPOSITION TO
14   SHAPE OF PALLETS,                     PLAINTIFF’S MOTION TO STRIKE
                   Defendants.             CLAIM OF PERFECTUS ALUMINUM,
15                                         INC. AND ENTER DEFAULT
16
17                                         Date: December 13, 2019
                                           Time: 10:00 a.m.
18                                         Room: 8C
19
20
21
22
23
24
25
26
27
28      SUPPLEMENTAL DECLARATION OF MARC R. GREENBERG IN SUPPORT OF
     CLAIMANT PERFECTUS ALUMINUM INC.’S OPPOSITION TO PLAINTIFF’S MOTION
        TO STRIKE CLAIM OF PERFECTUS ALUMINUM, INC. AND ENTER DEFAULT
     1476876.1
Case 2:18-cv-01023-DMG-SP Document 53 Filed 12/12/19 Page 2 of 3 Page ID #:618




 1                              DECLARATION OF MARC R. GREENBERG
 2   I, Marc R. Greenberg, declare as follows:
 3               1.    I am an active member of the State Bar of California, duly licensed to practice
 4   law and an attorney at the law firm of Tucker Ellis LLP, counsel for Claimant PERFECTUS
 5   ALUMINUM, INC. (“Perfectus”) in this action. I have been retained and am one of the
 6   attorneys responsible for the representation of Perfectus in the above-entitled action. I make
 7   this supplemental declaration in support of Perfectus’s Opposition to Plaintiff’s Motion to
 8   Strike and Enter Default. I have personal knowledge of the matters stated herein, and if called
 9   upon to do so, I could and would competently testify thereto.
10               2.    On December 10, 2019, a Statement of Information was electronically filed on
11   behalf of Perfectus at approximately 12:45 p.m. on the California’s Secretary of State portal
12   to reinstate its corporate status. The portal to file a Statement of Information is located at
13   https://businessfilings.sos.ca.gov/. The filing fee in the amount of $25 was also paid on behalf
14   of Perfectus. The Statement of Information lists Zhaohao Chen (“Chen”) as the Chief
15   Executive Officer, Secretary, and Chief Financial Officer of Perfectus. Chen is also listed as
16   the sole Director of Perfectus. Based on the California’s Secretary of State’s website, the
17   California Secretary of State is currently processing requests submitted online on December
18   9, 2019. I anticipate that the California’s Secretary of State website will reflect that Perfectus
19   is in active standing within 1-2 business days. A true and correct copy of the Statement of
20   Information electronically filed on December 10, 2019 is attached hereto as Exhibit A.
21               I declare under penalty of perjury under the laws of the State of California that the
22   foregoing is true and correct.
23               Executed this 12th day of December 2019, in Los Angeles, California.
24
25                                                                 /s/ Marc R. Greenberg
                                                                   Marc R. Greenberg
26
27
28   _________________________________________________________________________________________________________________________
        SUPPLEMENTAL DECLARATION OF MARC R. GREENBERG IN SUPPORT OF
     CLAIMANT PERFECTUS ALUMINUM INC.’S OPPOSITION TO PLAINTIFF’S MOTION
        TO STRIKE CLAIM OF PERFECTUS ALUMINUM, INC. AND ENTER DEFAULT
     1476876.1
Case 2:18-cv-01023-DMG-SP Document 53 Filed 12/12/19 Page 3 of 3 Page ID #:619




 1                                         CERTIFICATE OF SERVICE
 2               This Certificate of Service is made in compliance with Local Rule 5.1.2 and Civ.R.
 3   5(b). I am employed in the County of Los Angeles, State of California. I am over the age of
 4   18 and not a party to the within action. My business address is 515 South Flower Street Forty-
 5   Second Floor, Los Angeles, CA 90071.
 6               On the date indicated below, a true and correct copy of the foregoing
 7   SUPPLEMENTAL DECLARATION OF MARC R. GREENBERG IN SUPPORT OF
 8   CLAIMANT PERFECTUS ALUMINUM, INC.’S OPPOSITION TO PLAINTIFF’S
 9   MOTION TO STRIKE CLAIM OF PERFECTUS ALUMINUM, INC. AND ENTER
10   DEFAULT was filed with Court and served electronically and will be available for viewing
11   and downloading from the Court’s CM/ECF system:
12               The Notice of Electronic Case Filing automatically generated by the system and sent to
13   all parties entitled to service under the Federal Rules of Civil Procedure and the Local Rules
14   of the Central District of California who have consented to electronic service shall constitute
15   service of the filed document to all such parties.
16               Executed on, December 12, 2019, at Los Angeles, CA.
17               I declare under penalty of perjury that I am employed in the office of a member admitted
18   to practice before the District Court for the Central District of California and ECF registered
19   in this Court at whose direction the service was made and that the foregoing is true and correct.
20
21                                                                 /s/ Sofia Escalante
                                                                   Sofia Escalante
22
23
24
25
26
27
28   _________________________________________________________________________________________________________________________
        SUPPLEMENTAL DECLARATION OF MARC R. GREENBERG IN SUPPORT OF
     CLAIMANT PERFECTUS ALUMINUM INC.’S OPPOSITION TO PLAINTIFF’S MOTION
        TO STRIKE CLAIM OF PERFECTUS ALUMINUM, INC. AND ENTER DEFAULT
     1476876.1
